UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1029



DAMIEN DONOVAN WILLIAMS,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, U. S. Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A41-359-137)


Submitted:   July 9, 2007                  Decided:    July 19, 2007


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Damien Donovan Williams, Petitioner Pro Se.      M. Jocelyn Lopez
Wright, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Damien Donovan Williams, a native and citizen of Jamaica,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying his motion to reconsider its previous

order, which vacated the immigration judge’s decision and ordered

his removal to Jamaica.     We have reviewed the record and the

Board’s order and find that the Board did not abuse its discretion

in denying the motion to reconsider.     See 8 C.F.R. § 1003.2(a)

(2006); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir. 2006).

Accordingly, we deny the petition for review for the reasons stated

by the Board.    See In Re: Williams, No. A41-359-137 (B.I.A. Dec.

14, 2006).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                   PETITION DENIED




                               - 2 -